Citation Nr: 0800253	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In March 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.  

Subsequently, the veteran's appeal was advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

In June 2007 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board 
unfortunately finds that the veteran's claim for an increased 
disability rating must again be remanded for further action.  
Just prior to the RO's issuance of the most recent 
Supplemental Statement of the Case (SSOC) in October 2007, 
additional evidence pertinent to the claim was associated 
with the veteran's claims file.  The October 2007 SSOC, in 
denying the veteran's claim for an increased disability 
rating for post-traumatic headaches, did not list the 
additional evidence, particularly the July 31, 2007, letter 
from the veteran's treating chiropractor indicating that the 
veteran's headaches are "disabling and continuous causing a 
lesser quality of life," as evidence considered in reaching 
the determination and did not refer to the evidence in its 
analysis.   Moreover, there is no evidence that a SSOC was 
issued adequately addressing the issue and pertinent evidence 
since that time.  Nor has the veteran submitted a waiver of 
RO consideration of the evidence he submitted directly to the 
RO.  Because the pertinent evidence was neither listed or 
referred to in the analysis, the Board finds that the SSOC 
issued in October 2007 is inadequate and defective for 
purposes of 38 C.F.R. § 19.31 (b)(1).  The law requires that 
the RO consider the evidence added to the record since the 
April 2006 Statement of the Case (SOC) and prior to the 
issuance of the SSOC in October 2007, re-adjudicate the 
claim, and issue an appropriate SSOC.  38 C.F.R. §§ 19.31, 
19.37 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
an increased disability rating for post-
traumatic headaches, taking into account 
all evidence received since the April 2006 
SOC.  If the claim remains denied, a SSOC 
should be furnished to the veteran and his 
representative.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



